          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


     LEONARD MARION,

                              Plaintiff,
     v.                                                  MEMORANDUM DECISION AND
                                                                 ORDER
     WEBER COUNTY, a Utah county;
     ODGEN CITY, a Utah municipality;                           Case No. 1:18-cv-00148
     MORGAN COUNTY, a Utah county;
     ROY CITY, a Utah municipality;                           Chief Judge Robert J. Shelby
     LUCAS CALL, an individual; TYLER
     TOMLINSON, an individual;                           Chief Magistrate Judge Paul M. Warner
     BRANDON MILES; and JOHN DOES 1
     through 30, each an individual,

                              Defendants.


              There are a number of motions currently pending in this matter. First, Defendants Ogden

City, Morgan County, Roy City, Lucas Call, and Tyler Tomlinson (collectively, the City

Defendants) filed a Motion to Dismiss Plaintiff Leonard Marion’s Amended Complaint 1 for,

among other things, insufficient service of process under Federal Rule of Civil Procedure

12(b)(5). 2 Second, Marion filed a Motion for Default Judgment as against Weber County. 3

Third, Defendant Weber County filed a Motion to Quash, arguing Marion’s summons was

defective and untimely served. 4 And finally, after Weber County filed its Motion to Quash,

Marion filed a Motion to Withdraw his Motion for Default Judgment. 5 For the reasons discussed



1
    Dkt. 7.
2
    Dkt. 8.
3
    Dkt. 17.
4
    Dkt. 18.
5
    Dkt. 22.

                                                         1
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 2 of 8



below, the City Defendants’ Motion is GRANTED, Plaintiff Marion’s Motion to Withdraw his

Motion for Default Judgment is GRANTED, and Defendant Weber County’s Motion is

GRANTED IN PART.

                                               BACKGROUND

              Marion filed his initial Complaint on November 15, 2018. 6 In the ensuing four months,

Marion took no further action in his case—including making any efforts to serve any Defendant

with a copy of the summons or Complaint. On March 6, 2019, Marion filed a Motion for Leave

to amend his Complaint, 7 which Magistrate Judge Warner granted. 8 On March 13, 2019, Marion

filed his Amended Complaint. 9 But Marion did not begin to serve any Defendants until June 21,

2019, when he served Weber County, Ogden City, and Roy City. 10 On June 24, 2019, Marion

served Morgan County. 11 Thereafter, Marion served Defendants Call and Tomlinson. 12

              The City Defendants filed a Motion to Dismiss Marion’s claims against them on July 29,

2019. 13 Marion filed a Motion for Default Judgment against Weber County on September 21,

2019. 14 On September 25, 2019, Weber County filed a Motion to Quash for Insufficient



6
    Dkt. 2.
7
    Dkt. 5.
8
    Dkt. 6.
9
    Dkt. 7.
10
  Dkt. 8-3; dkt. 18-1. The court may consider evidence outside Marion’s Amended Complaint on a motion to
dismiss under Rule 12(b)(5) without converting the motion to dismiss into a motion for summary judgment. See
Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to
and not excluded by the court, the motion must be treated as one for summary judgment under Rule 56.” (emphasis
added)). See also Fisher v. Lynch, 531 F. Supp. 2d 1253, 1260 (D. Kan. 2008) (recognizing on a motion to dismiss
under Rule 12(b)(5), “[t]he parties may submit affidavits and other documentary evidence for the Court's
consideration”).
11
     Dkt. 8-3.
12
     See dkt. 8-4.
13
     Dkt. 8.
14
     Dkt. 17.

                                                              2
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 3 of 8



Service. 15 And on October 21, 2019, Marion filed a Motion to Withdraw his Motion for Default

Judgment. 16

                                 I. The City Defendants’ Motion to Dismiss

            The City Defendants ask the court to dismiss Marion’s complaint against them pursuant

to Federal Rule of Civil Procedure 12(b)(5). 17 Rule 12(b)(5) allows a party to challenge a

complaint for insufficient service of process. 18 A 12(b)(5) motion challenges “the mode of

delivery or the lack of delivery of the summons and complaint.” 19 “In opposing a motion to

dismiss for insufficient service of process, plaintiff bears the burden to make a prima facie case

that he has satisfied statutory and due process requirements so as to permit the court to exercise

personal jurisdiction over defendant.” 20

            The City Defendants argue the Amended Complaint should be dismissed because Marion

failed to comply with the service requirements of Federal Rule of Civil Procedure 4. 21 Rule

4(m) states in relevant part, “[i]f a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.” 22

Here, Marion served Defendants outside the 90-day window that opened when he filed his




15
     Dkt. 18.
16
     Dkt. 22.
17
     Dkt. 8.
18
     Fed. R. Civ. P. 12(b)(5).
19
     5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1353 (3d ed. 2019).
20
  Lamendola v. Bd. of Cty. Comm’rs for Cty. of Taos, No. CIV 18-0163 KBM/SCY, 2019 WL 2371714, at *1
(D.N.M. June 5, 2019) (quoting Fisher v. Lynch, 531 F. Supp. 2d 1253, 1260 (D. Kan. 2008)).
21
     Dkt. 8 at 7.
22
     Fed. R. Civ. P. 4(m).

                                                               3
           Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 4 of 8



Complaint on November 15, 2018. Thus, the court must decide whether to dismiss this action

without prejudice or order that service be made within a specified time.

            In determining whether to order service be made within a specified time, the court

conducts a two-part inquiry. 23 First, the “preliminary inquiry to be made under Rule 4(m) is

whether the plaintiff has shown good cause for the failure to timely effect service.” 24 If the court

concludes good cause is shown, “the plaintiff is entitled to a mandatory extension of time.” 25 If

the plaintiff fails to show good cause, however, the court proceeds with the second inquiry. The

second inquiry requires the court to consider “whether a permissive extension of time may be

warranted.” 26 In conducting the second inquiry, courts may consider factors such as whether

“the applicable statute of limitations would bar the refiled action.” 27

            Marion fails to show he is entitled to an extension of time for service under either the

mandatory good cause standard or the permissive standard.

A. Mandatory Good Cause Standard

            Marion maintains he failed to serve the City Defendants because: (1) he mistakenly

assumed the period for service of process was 120 days (as is the case under Rule 4(b) of the

Utah Rules of Civil Procedure) and (2) he mistakenly assumed that the filing of his Amended

Complaint reset Rule 4(m)’s 90-day service clock. 28 Marion also argues that the City

Defendants were not prejudiced by the delay. 29 Marion’s arguments are unavailing.



23
     See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995).
24
     Id.
25
     Id.
26
     Id.
27
     Id. at 842 (quoting Fed. R. Civ. P. 4(m) advisory committee’s note (1993)).
28
     Dkt. 13 at 2.
29
     Dkt. 13 at 2.

                                                                 4
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 5 of 8



            First, Marion’s mistaken assumptions about the law do not amount to good cause. 30 Rule

4(m) clearly indicates that the time to effect service is “90 days after the complaint is filed,” not

120 days as Marion mistakenly believed. Additionally, the law is firmly established in this

circuit that the filing of an amended complaint does not extend the time for service. 31

Furthermore, even if the filing of his Amended Complaint did extend the time for service,

Marion still failed to effect service within the 90-day period required by Rule 4(m). Finally, with

respect to Marion’s argument that the City Defendants did not suffer any prejudice, “[t]he

absence of prejudice to the defendants, by itself, does not equate to good cause on the part of the

plaintiff[].” 32 Because Marion fails to show that good cause exists, no mandatory extension of

time to effect service is warranted.

B. Permissive Standard

            Marion also fails to demonstrate that the court should grant a permissive extension of

time to effect service upon the City Defendants. Marion makes no arguments in his Opposition

to Defendants’ Motion to Dismiss about why he should be given an extension of time under the

permissive standard. 33 Indeed, his Opposition is entirely devoid of any reference to the

permissive standard. 34 And the court will not deviate here from its standard practice of declining

to make arguments for parties when they have not made those arguments for themselves.




30
     Despain v. Salt Lake Area Metro Gang Unit, 13 F.3d 1436, 1439 (10th Cir. 1994).
31
   Bolden v. City of Topeka, Kan., 441 F.3d 1129, 1148 (10th Cir. 2006) (“[T]he [90]-day period provided by Rule
4(m) is not restarted by the filing of an amended complaint except as to those defendants newly added in the
amended complaint.” (emphasis added)).
32
     Despain, 13 F.3d at 1439.
33
     See dkt. 13 at 2.
34
     See dkt. 13 at 2.

                                                               5
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 6 of 8



Consequently, Marion fails to demonstrate that he should be granted an extension of time to

effect service under the permissive standard.

            For these reasons, the court GRANTS the City Defendants’ Motion to Dismiss without

prejudice. 35

         II. Marion’s Motion for Default Judgment and Weber County’s Motion to Quash

            Marion’s Motion for Default Judgment and Weber County’s Motion to Quash are

intertwined. Marion served Weber County with a copy of the summons and Amended

Complaint on June 21, 2019. 36 Weber County did not file a responsive pleading to the Amended

Complaint. 37 Accordingly, on September 21, 2019, Marion filed a Motion for Default Judgment

against Weber County pursuant to Federal Rule of Civil Procedure 55. 38

            In response, Weber County filed a Motion to Quash on September 25, 2019. 39 Weber

County’s argument is twofold. First, Weber County argues Marion’s summons was defective

and therefore any attempt by Marion to obtain a default judgment against it should be denied. 40

Second, Weber County argues the court should dismiss the Amended Complaint against Weber

County because Marion did not effectuate service within 90 days as required by Rule 4(m). 41

Weber County also asks the court for an award of attorney’s fees. 42




35
  The City Defendants raise other grounds for dismissal in their papers. Because the court concludes service was
improper under Rule (4)(m) and this case should be dismissed without prejudice, the court declines to address these
other grounds.
36
     Dkt. 18-1.
37
     Dkt. 17 at 2.
38
     Dkt. 17.
39
     Dkt. 18.
40
     Dkt. 18 at 3.
41
     Dkt. 18 at 3.
42
     Dkt. 18 at 4.

                                                             6
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 7 of 8



            On October 21, 2019, Marion filed a Motion to Withdraw his Motion for Default

Judgment. 43 The court now GRANTS Marion’s Motion to Withdraw his Motion for Default

Judgment. Because Marion’s Motion for Default Judgment is withdrawn, Weber County’s first

argument regarding the defective summons is now moot. But Weber County’s second argument

regarding the timeliness of service still merits review.

            Marion did not effectuate service upon Weber County within 90 days as required by Rule

4(m). 44 Accordingly, Weber County asks the court to dismiss this case against Weber County

pursuant to Rule 4(m). 45 For the same reasons the court granted the City Defendants’ Motion to

Dismiss, 46 Marion’s Amended Complaint must also be dismissed without prejudice as against

Weber County.

            For these reasons, Marion’s Motion to Withdraw is GRANTED and Weber County’s

Motion to Quash is GRANTED IN PART. 47 Marion’s Amended Complaint is dismissed without

prejudice as against Weber County.




43
     Dkt. 22.
44
     Dkt. 18-1.
45
     Dkt. 18 at 3.
46
     See supra section I.
47
  Weber County’s Motion is DENIED with respect to its request for attorney’s fees. Awarding attorney’s fees under
the bad faith exception is within the discretion of the trial court, Sterling Energy, Ltd. v. Friendly Nat’l Bank, 744
F.2d 1433, 1435 (10th Cir. 1984), and the court declines to exercise that discretion here.

                                                               7
          Case 1:18-cv-00148-RJS-PMW Document 23 Filed 10/28/19 Page 8 of 8



                                            CONCLUSION

              The court GRANTS the City Defendants’ Motion to Dismiss 48 without prejudice. The

court also GRANTS Marion’s Motion to Withdraw his Motion for Default Judgment 49 and

GRANTS Weber County’s Motion to Quash 50 IN PART.



              SO ORDERED this 28th day of October, 2019.

                                                 BY THE COURT:


                                                 ________________________________________
                                                 ROBERT J. SHELBY
                                                 United States Chief District Judge




48
     Dkt. 8
49
     Dkt. 22.
50
     Dkt. 18.

                                                       8
